Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 8 October 1810
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



My dear Caroline
Quincy Oct 8th: 1810

I hope you received the letters safe which I inclosed to you from your brother. I wish I could gratify you with some more, but we must wait with patience, and put up with one less, for such we must have had by the capture of our vessels. The book you want I cannot get, without the whole set of 4 volumes, which come very high. I have sent you Walter Scotts, lady of the lake which I think will please you. Susan has been reading it to us, and I was so much pleased with it, that I have purchased it for you. You  have seen his  lay of the last Minstrel, and his Maemior. I think you wrote Susan. I wish to cultivate your taste for poetry, but do not neglect History, these poems of Scotts should lead you to read Robertsons History of Scotland. you would relish them, and understand them better by becoming acquainted with the History of the Country. Books will always be a source of amusement to you if well chosen. she who has no taste for books well written will often be at a loss, how to spend her time, and the consequences of such a state all too frequent not to be known, and too fatal not to be dreaded”, was the opinion of a learned man.
To books we are indebted for the enlargement of the understanding, by them the principles and duties of life, and manners are inculcated, to them we are indebted for the Knowledge of all useful arts and sciences through them we can trace the gradations of the human mind from Barbarism to refinement. the advantages to be derived from them, enter into every department of life, into every occupation. a letter cannot enumerate them, or a volume comprise them, and the life of man is too short to comprehend and fathom one half of what has already been written, but in one  is comprised your whole duty to your mother, to your neighbour, and to yourself—Read that with attention particularly the new testament, the 5th. chapture of Mathew contains a compleat system of Ethicks. My eyes failed me last Evening in writing, and I left my pen. This morning the 9th. I have been to weep with my neighbour and friend Mrs Black, over the remains of her husband, who expired about half after four this morning. although the stroke has been long anticipated yet when we can see the face no more, our hearts sink and our spirits fail. What a consolation then is that religion which teaches us to “look through nature, up to natures God,” in the firm belief that however afflictive the dispensation our heavenly Father will not lay more upon us than he will enable us to bear.
“Is resignations lesson hard
On trial we shall find
“It makes us give up nothing more”
“Than anguish of the mind”
I shall not apologize for these serious reflections, they are the result of the scene I have been witness to, and a scene which I, and those dearest to me must soon pass through. God grant that I may be prepared.
I am my dear Caroline / Your affectionate Grandmother

